Let this case be considered independent of the act of Congress, and the question will be whether the grant can be received in evidence. This case does not relate to the act of Congress, but stands upon the general law of evidence, which requires the seal of the State. This grant purports to be under the lesser seal of the State, whichex vi termini imports higher evidence, and therefore cannot be received. If this be a record of another State it must either be certified by the seal of the State, or agreeably to the act of Congress; neither of which is the case here.